IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  October 3, 2007
                                No. 06-10890
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CARNELL CORNELIUS ROLLINS,

                                           Plaintiff-Appellant,

v.

BRYAN COLLIER, Dir Board of Pardons and Paroles; MICHAEL HALEY,
PAROLE OFFICER, TDCJ,

                                           Defendants-Appellees.


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-1207


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Carnell Cornelius Rollins filed a pro se action against the appellees under
42 U.S.C. § 1983 arising from his classification and supervision on parole as a
sex offender. The district court dismissed his claims under Federal Rule of Civil
Procedure 12(b)(6).
      Rollins asserted in the district court that he was denied due process
because he was never convicted of a sex crime and did not receive a hearing


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-10890

before being designated as a sex offender. The district court did not err in
concluding that Rollins had failed to assert sufficient facts to support a due
process claim against defendant Michael Haley.         Additionally, Rollins has
abandoned his due process claim against Brian Collier by failing to brief the
issue on appeal. Priester v. Lowndes County, 354 F.3d 414, 420 n.6 (5th Cir.
2004)(citing Cousin v. Trans. Union Corp., 246 F.3d 359, 373 n.22 (5th Cir., cert.
denied, 534 U.S. 951 (2001))(“an appellant abandons all issues not raised and
argued in its initial appellate brief”).
      Rollins also asserted in the district court that his rights under the Ex Post
Facto Clause were violated by the retroactive application of statutory provisions
requiring parolees to submit to house arrest and imposing several other
conditions upon sex offenders. He asserts that Brian Collier and Rissie Owens
are the proper defendants for this claim. Rollins has failed to identify any error
in the district court’s finding that the retroactive application of the provisions
did not violate the Ex Post Facto Clause; thus, he has abandoned that claim. See
Priester, 354 F.3d at 420 (5th Cir. 2004)(citing Brinkmann v. Johnston, 793 F.2d
111, 113 (5th Cir. 1986))(“Allegations that are merely conclusory, without
reference to specific facts, will not suffice”). Further, we find no error in the
court’s ex post facto analysis. See Smith v. Doe, 538 U.S. 84, 92, 103-04 (2003).
      Rollins also argues that the district court erred in denying leave to amend
his complaint to add Rissie Owens as a defendant with respect to his ex post
facto claim. We find no abuse of the district court’s discretion given that the
motion was not timely and that amending to add the meritless ex post facto
claim was futile. See Test Masters Educational Services, Inc. v. Singh, 428 F.3d
559, 576 n.8 (5th Cir. 2005)(citing Dussouy v. Gulf Coast Inv. Corp., 660 F.2d
594, 597 (5th Cir. 1981))(“A court may deny a motion for leave to amend if there
is undue delay, bad faith or dilatory motive, undue prejudice or futility of the
amendment”).



                                           2
                                 No. 06-10890

      In addition, Rollins asserts that the district court was required to review
the magistrate judge’s rulings because Rollins did not consent to have his claims
determined by the magistrate judge. This argument is frivolous; the magistrate
judge had authority to issue a report and recommendation, and the district court
properly conducted a de novo review. See Carbe v. Lappin, 492 F.3d 325, 327
(5th Cir. 2007).
      Finally, Rollins asserts for the first time that his probation officer
knowingly used an electronic monitoring device that did not function properly.
Absent extraordinary circumstances, we do not address issues raised for the first
time on appeal. See Vogel v. Veneman, 276 F.3d 729, 733 (5th Cir. 2002).
      AFFIRMED.




                                       3